Citation Nr: 0911802	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-35 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Initial evaluation of dermatitis with cutaneous sarcoid of 
the chest, back, axillary region and medial portion of the 
thighs (previously evaluated as eczema and claimed as 
superficial perivascular lymphocytic dermatitis), currently 
rated as 0 percent disabling.    

2.	Service connection for random calcium cells.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from April 1967 to December 
1970, and from October 1986 to August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  This matter was later 
transferred to the VA RO in St. Paul, Minnesota.  In November 
2007, the Board remanded this matter for additional medical 
inquiry.  


FINDINGS OF FACT

1.	The evidence indicates that the Veteran's dermatitis with 
cutaneous sarcoid of the chest, back, axillary region and 
medial portion of the thighs did not affect at least 5 
percent of his body, and did not necessitate systemic 
therapy, prior to January 23, 2008.

2.	From January 23, 2008, the evidence has indicated that the 
Veteran's dermatitis with cutaneous sarcoid of the chest, 
back, axillary region and medial portion of the thighs has 
not affected at least 40 percent of his body, and has not 
necessitated constant or near-constant systemic therapy over 
a 12-month period. 

3.	The medical evidence of record preponderates against the 
Veteran's claim that he has a random calcium cells disorder.   


CONCLUSIONS OF LAW

1.	Prior to January 23, 2008, the criteria for a compensable 
initial disability evaluation, for the Veteran's service-
connected dermatitis with cutaneous sarcoid of the chest, 
back, axillary region and medial portion of the thighs, had 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).  

2.	From January 23, 2008, the criteria for a rating in excess 
of 30 percent, for the Veteran's service-connected dermatitis 
with cutaneous sarcoid of the chest, back, axillary region 
and medial portion of the thighs, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2008).  

3.	A random calcium cells disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in October 
2003 and November 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
evidence needed to substantiate his claims.  VA advised the 
Veteran of the respective duties of the VA and of the Veteran 
in obtaining evidence needed to substantiate his claims.  VA 
requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And VA provided the Veteran with the October 
2003 notification letter prior to the initial adjudication of 
his claims in January 2004.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes deficiencies with VCAA notification, however.  
VA has not provided general notification by letter regarding 
disability evaluations and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  And 
VA has not notified the Veteran by letter of the particular 
criteria at issue in his increased rating claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).    

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the incomplete notice 
has been rebutted by the record.  See Sanders v. Nicholson, 
487 F.3d 881 (2007).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  VA 
provided the Veteran with general information regarding 
disability evaluations and effective dates in the November 
2008 Supplemental Statement of the Case (SSOC) of record.  
See Dingess/Hartman, supra.  And in the September 2004 
Statement of the Case (SOC), and January 2005 and April 2008 
SSOCs, the RO provided the Veteran with the specific 
disability criteria at issue in his increased rating claim 
for dermatitis with cutaneous sarcoid.  See Vazquez-Flores, 
supra.  The Board recognizes that the correspondence to the 
Veteran, attaching the noted SOC and SSOCs, should not be 
construed as proper notification under the VCAA.  So, based 
on the record as it now is, the Board cannot find that VA has 
satisfied VCAA notification requirements in this matter.  

Nevertheless, the Board finds the lack of complete 
notification to be harmless error here.  First, the increased 
rating claim on appeal derives from an original claim for 
service connection.  See Vazquez-Flores, supra.  And, more 
importantly, the Veteran has a competent representative who 
has demonstrated in the record - most recently in March 2009 
- a familiarity with the criteria at issue in increased 
rating claims for skin disorders.  As such, the Board finds 
that proceeding with a final decision is appropriate here.  

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claim for Increased Rating

The Veteran filed an original service connection claim for 
superficial perivascular lymphocytic dermatitis in April 
2003.  In a January 2004 rating decision, the RO granted 
service connection for eczema under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806.  The RO assigned a 0 percent 
evaluation, effective September 1, 2003, which was the day 
after the Veteran's separation from active service.  See 38 
U.S.C.A. § 5110(b)(1), 38 C.F.R. § 3.400(b)(2)(i) (the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release if 
application is received within one year from such discharge 
or release).  

In February 2004, the Veteran filed a notice of disagreement 
(NOD), arguing that a higher evaluation was warranted for his 
eczema.  In the September 2004 SOC, the RO denied the 
Veteran's claim by continuing the noncompensable evaluation.  
Later in September 2004, the Veteran filed a substantive 
appeal before the Board.  

Also in September 2004, the RO rated the Veteran separately 
for another skin disorder.  The RO found service connection 
warranted for dermatographism (physical urticaria) under 
38 C.F.R. § 4.118, DC 7825, and assigned a 10 percent 
evaluation effective September 1, 2003.  The RO then 
construed as a NOD against this decision a statement the 
Veteran made in his September 2004 substantive appeal of the 
rating he received for his service-connected eczema.  As 
such, the RO issued a SOC in January 2005 addressing the 
rating assigned for dermatographism (physical urticaria).  
The Veteran did not appeal this 10 percent rating.    

Hence, the Veteran's increased rating claim for dermatitis 
with cutaneous sarcoid of the chest, back, axillary region 
and medial portion of the thighs (previously evaluated as 
eczema) is on appeal, while the issue regarding 
dermatographism (physical urticaria) is not on appeal.  

The Board first addressed the issue on appeal in November 
2007.  After reviewing the record, the Board found additional 
medical inquiry necessary to determine whether an increased 
initial rating was warranted.  Following remand, the RO 
provided the Veteran with an additional VA compensation 
medical examination.  And in an April 2008 rating decision - 
which recharacterized the service-connected eczema disorder 
as dermatitis with cutaneous sarcoid of the chest, back, 
axillary region and medial portion of the thighs - the RO 
increased the Veteran's disability evaluation to 30 percent, 
effective January 23, 2008.  The Veteran has continued to 
maintain that a higher evaluation is due here.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to 
be seeking the maximum available benefit even where an 
increase is granted during the appeal period).  

Following a review of the evidence, the Board finds a rating 
in excess of the currently assigned evaluations unwarranted 
at any time during the period of appeal - either in excess of 
0 percent before January 23, 2008, or in excess of 30 percent 
since then.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(in cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

Dermatitis and eczema disorders are rated under DC 7806 of 
38 C.F.R. § 4.118.  This provision authorizes compensable 
ratings of 10, 30, and 60 percent.  A 10 percent evaluation 
is warranted where at least 5 percent, but less than 20 
percent, of the entire body is affected, or at least 5 
percent but less than 20 percent of exposed areas are 
affected; or the evidence shows intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating is 
warranted where more than 40 percent of the entire body or of 
the exposed areas is affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

In this matter, the Board has reviewed the evidence of record 
dated prior to January 23, 2008, and has sought medical 
documentation that would support the assignment of a 
compensable evaluation from September 2003 to January 2008.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A February 2004 
letter from the Veteran's private physician noted obvious 
dermatographism, with red, raised areas on his skin that 
disturb the Veteran with abrasion.  The examiner noted the 
Veteran's redness and itching on his chest.  And a July 2004 
VA compensation examination report commented on the Veteran's 
skin.  This examiner noted the Veteran's history of rashes.  
And the examiner noted a macular erythemic rash to the chest 
area extending to the lower abdomen, which extends to the 
upper shoulders and into the deltoid regions.  The examiner 
noted that the rash was not warm moreover.  

This evidence does not indicate that at least 5 percent of 
the Veteran's body was affected by his service-connected 
dermatitis with cutaneous sarcoid, that at least 5 percent of 
his exposed areas were affected, or that he received systemic 
therapy for this disorder.  As such, a 10 percent rating 
would not be warranted prior to January 23, 2008 based on 
this evidence.  See 38 C.F.R. § 4.118, DC 7806.  

From January 23, 2008, the Board finds a rating in excess of 
30 percent (assigned in the post-remand April 2008 rating 
decision) unwarranted.  The evidence of record dated since 
then consists of VA treatment records and a January 2008 VA 
compensation examination report.  

The VA treatment record dated throughout 2006 and 2007 
indicate that the Veteran reported a rash, but also note dry, 
warm, and pink skin.  And the January 2008 VA examiner noted 
the Veteran's complaints of sensitive skin, that he cannot 
sleep with clothes on, that he shaves his body hair for 
relief, and that he wears silk shirts to reduce his pruritic 
problem.  The examiner noted no hives and no infections.  On 
examination of the skin, the examiner noted blotchy, mildly 
reddish areas that are not raised across the chest area and 
the upper abdominal area and along the Veteran's upper back 
area.  The examiner stated that this rash covered about 20% 
of the Veteran's total body area.  The examiner noted in both 
axillary areas brownish small .5 cm to 1 cm lesions that are 
slightly raised.  The examiner stated that this amounted to 
about 2% of the total body area.  The examiner found 2% of 
the body affected by mild blotching on the medial portion of 
the thighs.  In total, the examiner estimated that 24% of the 
body is affected.  The examiner noted that, with clothes on, 
none of the affected areas was visible.  

The examiner noted that the Veteran uses Lidocaine and 
Chordate for his skin.  

The examiner diagnosed the Veteran with dermatitis with 
cutaneous sarcoid of the chest, back, axillary region, and 
medial portions of the thighs.  

Again, based on the January 2008 examination findings, VA 
increased the Veteran's disability evaluation to 30 percent.  
The Board's objective here is not to determine whether that 
rating or any lower rating is warranted.  Rather, the Board's 
narrow objective is to determine whether a rating in excess 
of 30 percent (i.e., 60 percent) is warranted since January 
23, 2008.  And the Board finds that such an increase is not 
warranted.  

Neither the January 2008 VA examination report, nor the VA 
treatment records, indicates that more than 40 percent of the 
entire body or of the exposed areas is affected, or that 
constant or near-constant systemic therapy has been used in a 
12-month period.  As such, a 60 percent rating would not be 
warranted from January 23, 2008 based on this evidence.  See 
38 C.F.R. § 4.118, DC 7806.  

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds a compensable rating unwarranted for 
the Veteran's service-connected dermatitis with cutaneous 
sarcoid of the chest, back, axillary region and medial 
portion of the thighs prior to January 23, 2008, and finds a 
rating in excess of 30 percent unwarranted for the disorder 
since then.  See Fenderson and AB, both supra.  

III.  The Merits of the Veteran's Claim to Service Connection

In April 2003, the Veteran claimed service connection for 
random calcium cells.  In the January 2004 rating decision on 
appeal, the RO denied the Veteran's claim.  In his March 2004 
NOD against this decision, the Veteran stated that he had 
these cells "scattered throughout" his body, and that, as 
they manifested during active service, he should be service 
connected for the disorder.  For the reasons set forth below, 
the Board disagrees with his claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Generally, to establish service connection 
for a disability, a claimant must submit the following:  
First, medical evidence of a current disability.  Second, 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  And third, medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In this matter, the Board finds the record in support of the 
Veteran's claim that calcium cells were noted during service.  
A March 2002 service treatment record notes a CT scan which 
apparently found a calcified granuloma in the chest area (in 
a September 2004 rating decision, the RO service connected 
the Veteran for a granuloma, left upper lob (hilar region)).  

However, the Board nevertheless finds service connection 
unwarranted here because the preponderance of the evidence of 
record indicates that the Veteran does not have a current 
disorder that can be characterized as random calcium cells.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . .  In the absence of proof 
of a present disability there can be no valid claim.").  

The relevant medical evidence of record addressing this issue 
consists of VA treatment records, and three VA compensation 
examination reports of record.  The VA treatment records are 
silent for a calcium cells disorder.  The July 2004 VA 
compensation examination report does not note calcium cells.  
The January 2008 VA compensation examination report notes 
that calcium cells "may have something to do with" the 
Veteran's skin disorder.  But this examiner did not comment 
on whether the Veteran had a random calcium cells disorder, 
or whether, in fact, random calcium cells are a disorder or 
disability under VA guidelines.  

Due to the lack of clarity in the record, the Board requested 
additional medical inquiry into this issue in its November 
2007 remand.  In response, a VA examination was conducted in 
June 2008.  The VA examiner noted that the claims file had 
been reviewed.  He noted a March 2002 service treatment 
record which indicated a calcified granuloma in the lung.  He 
stated that the granuloma was likely related to previous 
scarring, and stated that "[i]t is important to note that 
calcified granuloma in the lung is not related to any 
calcification in the skin[.]"  He noted March 2002 lab 
results which indicated normal serum calcium.  He stated that 
he was "unable to find evidence of 'calcium cells random' in 
any of the medical records submitted in the claim file."  
And he concluded that, "there is no documentation to support 
the presence of random calcium cells consistent with any 
pathological condition being located in the [Veteran's] 
body."  

As this opinion is unchallenged by other medical evidence in 
the record, the Board finds that the evidence of record 
preponderates against the Veteran's claim to service 
connection for random calcium cells.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the Veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the Veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

1.	Entitlement to an increased rating, for the Veteran's 
service-connected dermatitis with cutaneous sarcoid of the 
chest, back, axillary region and medial portion of the 
thighs, is denied.  

2.	Entitlement to service connection for random calcium cells 
is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


